    Case 15-00373-SMT   Doc 533    Filed 02/18/20 Entered 02/18/20 10:54:05   Desc Main
                                  Document Page 1 of 9
The document below is hereby signed.

Signed: February 16, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge



                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                 )
                                           )
     NEIGHBORS’ CONSEJO,                   )     Case No. 15-00373
                                           )       (Chapter 11)
                             Debtor.       )     Not for publication in
                                           )     West’s Bankruptcy Reporter.

                     MEMORANDUM DECISION AND ORDER RE
                  FAUSTO FABRE’S MOTION TO AMEND CLAIM TO
         INCLUDE ATTORNEYS’ FEES AND SETTING SCHEDULING CONFERENCE

          On May 21, 2019, the court entered a Scheduling Order

     Regarding Issue of Fausto Fabre’s Attorney’s Fees (Dkt. No. 491)

     (“Scheduling Order”), in which it ordered “that Fabre shall file

     a statement of attorney’s fees by June 19, 2019, the debtor shall

     file a response by July 3, 2019, and Fabre shall file a reply by

     July 10, 2019.”    In response to the Scheduling Order, Fabre filed

     a Motion to Amend Proof of Claim to Include Attorney’s Fees (Dkt.

     No. 495) (“Motion”).     The debtor then filed an opposition to the

     Motion (Dkt. No. 498), arguing: that Fabre is not entitled to

     amend his proof of claim because it is time-barred and allowing

     amendment would unfairly prejudice other holders of unsecured
Case 15-00373-SMT   Doc 533    Filed 02/18/20 Entered 02/18/20 10:54:05   Desc Main
                              Document Page 2 of 9


 claims; that Fabre is not a prevailing party entitled to

 attorneys’ fees; that Fabre’s fee request is unreasonable; and

 that Fabre is not entitled to costs.

      The court disagrees that allowing an amendment to Fabre’s

 proof of claim would be time-barred or prejudicial to other

 unsecured creditors.     Because the original proof of claim

 requested attorney’s fees, the amended claim would merely set

 forth the fees owed.     Moreover, the issue is moot because Fabre

 filed the Motion in response to the court’s Scheduling Order, and

 the court will treat it as the “statement of attorney’s fees”

 required by that order.        In addition, because the court finds

 that Fabre is a prevailing party, the court will set a scheduling

 conference for a trial to fix the amount of attorney’s fees and

 costs to which Fabre is entitled.

                                        I

      The debtor objects to Fabre’s Motion on the ground that it

 is time-barred and would prejudice other unsecured creditors.

 However, Fabre’s original proof of claim (Claim No. 6-1) already

 sought attorney’s fees, and a “court has discretion in the midst

 of litigation, brought to fix the amount of a claim, to permit a

 party to present additional evidence in support of its claim to

 show that a larger amount is owed for the transaction at issue.”

 In re Nicks, Case No. 13-00588, 2014 WL 1647011, at *3 (Bankr.

 D.D.C. Apr. 23, 2014).       In any event, Fabre’s Motion was a


                                        2
Case 15-00373-SMT   Doc 533    Filed 02/18/20 Entered 02/18/20 10:54:05   Desc Main
                              Document Page 3 of 9


 response to the court’s Scheduling Order, which directed Fabre to

 “file a statement of attorney’s fees.”           Accordingly, the court

 will treat the Motion as the “statement of attorney’s fees”

 required by the Scheduling Order and the debtor’s opposition as

 the response thereto.

                                        II

      The debtor argues that a prevailing party is one that has

 been awarded some relief by the court, citing Buckhannon Bd. &

 Care Home v. W. VA. Dep’t of Health & Human Res., 532 U.S. 598,

 603 (2001), and that because no judgment has been entered by the

 court, Fabre is not a prevailing party.           It is true that no order

 has yet been entered allowing a claim of $21,341.94 for unpaid

 wages, but necessarily the parties’ stipulation requires that an

 order be entered allowing a claim for unpaid wages.              When the

 court disposes of the objection to claim, which remains pending,

 that order will allow Fabre’s claim for unpaid wages in the

 amount of $21,341.94.        The court has deferred entering an order

 allowing a claim for $21,341.94 for wages because allowable

 attorney’s fees recoverable by Fabre remain to be fixed in order

 to arrive at the total allowed claim, but the final order entered

 awarding the $21,341.94 will provide the court order establishing

 that Fabre is a prevailing party with respect to the recovery of

 the $21,341.94.    Because Fabre will be a prevailing party, he is

 entitled to seek the fees to which he will be entitled as such a


                                        3
Case 15-00373-SMT   Doc 533    Filed 02/18/20 Entered 02/18/20 10:54:05   Desc Main
                              Document Page 4 of 9


 prevailing party.     It would be elevating form over substance to

 treat the debtor as entitled to the entry of an order allowing a

 claim for $21,341.94 for unpaid wages before Fabre will be

 entitled to obtain an adjudication of the part of his claim

 seeking attorney’s fees for being a prevailing party.

      Consistent with the foregoing, the order approving the

 settlement of the claim will also constitute judicial relief

 under the statutory provisions from which the entitlement to

 attorney’s fees and costs arises.          The debtor’s objection to

 Fabre’s claim arose from the debtor’s alleged failure to pay

 Fabre’s wages as required by law.          Fabre filed a civil action in

 the District Court, Case No. 1:14-cv-01897-CRC, and once the

 debtor filed the bankruptcy case, the District Court action was

 stayed.   The litigation shifted to a different forum, the

 Bankruptcy Court.1    Accordingly, one must treat the civil action

 and the objection to claim proceeding as functionally the same

 litigation.   The settlement here (Dkt. No. 488) fixed the unpaid

 wages to be allowed as a claim at $21,341.94 after litigation

 over that issue, with attorney’s fees to be addressed later.

 Because Fabre will be entitled to entry of an order allowing that

 amount, he will be a prevailing party to the same extent he would



      1
         Fabre’s claim in this court merely attached the District
 Court complaint as well as a motion he had filed for judgment on
 the pleadings in the District Court, and the very same
 litigation continued in the Bankruptcy Court.

                                        4
Case 15-00373-SMT   Doc 533    Filed 02/18/20 Entered 02/18/20 10:54:05   Desc Main
                              Document Page 5 of 9


 be a prevailing party if the litigation had continued in the

 District Court and the District Court had entered a

 court-enforced consent decree stipulating a judgment for

 $21,341.94, and he will be entitled to attorney’s fees under the

 same applicable laws as were at issue in the District Court

 litigation.

      The debtor further argues that Fabre is not a prevailing

 party because the Supreme Court in Buckhannon limited the

 availability of attorney’s fees in the context of settlement

 agreements to those settlement agreements “enforced through a

 consent decree.”     It is true that a mere stipulation or

 settlement, without more, does not confer “prevailing party”

 status.   See Summers v. Department of Justice, 569 F.3d 500, 502

 (D.C. Cir. 2009) (analyzing the attorney’s fees provision of the

 pre-2007 Freedom of Information Act).           But the D.C. Circuit has

 not treated Buckhannon as limiting “prevailing party” in the case

 of settlements to those labeled “consent decrees”:

      We doubt that the Supreme Court’s guidance in Buckhannon
      was intended to be interpreted so restrictively as to
      require that the words “consent decree” be used
      explicitly. Where a settlement agreement is embodied in
      a court order such that the obligation to comply with its
      terms is court-ordered, the court’s approval and the
      attendant judicial over-sight (in the form of continuing
      jurisdiction to enforce the agreement) may be equally
      apparent.

 Davy v. C.I.A., 456 F.3d 162, 166 (D.C. Cir. 2006) (quoting Smyth

 ex rel. Smyth v. Rivero, 282 F.3d 268, 281 (4th Cir. 2002)).                 The


                                        5
Case 15-00373-SMT   Doc 533    Filed 02/18/20 Entered 02/18/20 10:54:05   Desc Main
                              Document Page 6 of 9


 D.C. Circuit in Davy treated the settlement agreement at issue as

 “functionally a settlement agreement enforced through a consent

 decree” because it “(1) contains mandatory language (e.g., it is

 ‘ORDERED nunc pro tunc that No later than April 30, 2001, the CIA

 will ...’); (2) is entitled an ‘ORDER’; and (3) bears the

 district judge’s signature, not those of the parties’ counsel.”

 Id.   See also Perez v. Westchester Cnty. Dep't of Corr., 587 F.3d

 143, 148, 150-53 (2d Cir. 2009) (where the court had had

 “extensive involvement” in and “close management” of the

 settlement negotiations, a court’s “so ordering” a settlement

 agreement that provided that dismissal of the lawsuit only took

 effect upon the Court’s approval and entry of the parties’

 proposed stipulation and order constituted sufficient judicial

 imprimatur to justify prevailing party status); Carbonell v. INS,

 429 F.3d 894, 895-96 (9th Cir. 2005) (a “court order

 incorporating a voluntary stipulation . . . materially altered

 the relationship between [the petitioner] and the government and

 that this alteration was judicially sanctioned,” thereby making

 the petitioner a prevailing party).

       A similar result is appropriate here.           The process whereby a

 bankruptcy approves settlements regarding claims involves the

 same oversight and imprimatur as articulated in Davy, and

 therefore confers prevailing party status.            See Smyth ex rel.

 Smyth v. Rivero, 282 F.3d at 280 (distinguishing private


                                        6
Case 15-00373-SMT   Doc 533    Filed 02/18/20 Entered 02/18/20 10:54:05   Desc Main
                              Document Page 7 of 9


 settlements, which do not confer “prevailing party status,” from

 “certain designated types of suits, for instance consent decrees,

 class actions, share-holder derivative suits, and compromises of

 bankruptcy claims where settlement of the suit requires court

 approval”) (citing Caplan v. Fellheimer Eichen Braverman &

 Kaskey, 68 F.3d 828, 835 (3d Cir. 1995)).            Therefore, the order

 approving the settlement of Fabre’s claim will carry the

 requisite judicial imprimatur to confer Fabre with prevailing

 party status.

                                       III

      The court’s conclusion that Fabre is a prevailing party

 notwithstanding, factual issues remain as to what attorney work

 was incident to causing Fabre to be a prevailing party, what work

 was for claims for which Fabre was not a prevailing party, and

 other issues regarding the reasonableness of the attorney’s fees

 and costs.   Accordingly, the court will set a scheduling

 conference for a trial on the amount of attorney’s fees and costs

 to which Fabre is entitled.         In advance of that hearing, the

 court further notes that Fabre’s counsel seeks $742/hour, the

 rate for an attorney of his current level of experience, for work

 performed in years when he had less experience.             D.C. Code

 § 32-1308(b) provides that “the court shall award to each

 attorney for the employee an additional judgment for costs,

 including attorney's fees computed pursuant to the matrix


                                        7
Case 15-00373-SMT   Doc 533    Filed 02/18/20 Entered 02/18/20 10:54:05   Desc Main
                              Document Page 8 of 9


 approved in Salazar v. District of Columbia, 123 F.Supp.2d 8

 (D.D.C. 2000), and updated to account for the current market

 hourly rates for attorney's services,” but there is conflicting

 case law about whether § 32-1308(b) requires updating the rate to

 account for the current experience of the attorney or only to the

 current rate for the attorney’s level of experience at the time

 the work was performed.        Compare Young v. Sarles, 197 F. Supp. 3d

 38, 50-53 (D.D.C. 2016) (adjusting rate to reflect current rate

 for attorney’s level of experience at time of billing) to Miller

 v. Holzmann, 575 F. Supp. 2d 2, 18-21 (D.D.C. 2008) (adjusting

 rate to reflect the attorney’s current level of experience).

 Given the factual considerations that influenced the courts’

 decisions in Young and Miller, the parties may present evidence

 as to the appropriate rule to use in adjusting the attorney’s

 fees as required by § 32-1308(b).

                                        IV

      For the foregoing reasons, it is

      ORDERED that the Motion to Amend Proof of Claim to Include

 Attorney’s Fees (Dkt. No. 495) is deemed to be the “statement of

 attorney’s fees” required by the court’s Scheduling Order

 Regarding Issue of Fausto Fabre’s Attorney’s Fees (Dkt. No. 491);

 that the Reorganized Debtor's Opposition to Fausto Gabriel

 Fabre’s Motion to Amend Proof of Claim to Include Attorney’s Fees

 (Dkt. No. 498) is treated as the debtor’s response thereto


                                        8
Case 15-00373-SMT                                                                                  Doc 533                         Filed 02/18/20 Entered 02/18/20 10:54:05   Desc Main
                                                                                                                                  Document Page 9 of 9


 contemplated by the court’s Scheduling Order; and that Fabre’s

 Reply (Dkt. No. 499) is treated as the reply to the debtor’s

 response contemplated by the Scheduling Order.                                                                                                                 It is further

                               ORDERED that a scheduling conference for the trial fixing

 the amount of attorney’s fees will be held on March 3, 2020, at

 10:00 a.m.

                                                                                                                                                      [Signed and dated above.]

 Copies to: Recipients of e-notification of orders.




 R:\Common\TeelSM\KLP\Scheduling Orders\Scheduling Order re Issue of Attorney's Fees of Fausto Fabre__Neighbors' Consejo_v4.wpd
                                                                                                                                            9
